DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-18 are cancelled. Claims 19-21, 23, 27 and 28 are amended, wherein claim 19 is an independent claim. Claim 36 is withdrawn. Claims 19-35 are currently examined on the merits.
Claim Objections
Claim 36 is objected to because of the following informalities: the status of claim 36 should be “withdrawn.” Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19, 20, 27-29, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Verstraeten David (EP 3181734 A1, “Verstraeten”), and further in view of Shing Man Lee (US 20080295885 A1, “Lee”).
Regarding claim 19, Verstraeten (entire document) teaches a method for recycling Si-particles from a Si wafer production process resulting from a diamond wire sawing process (diamond fixed abrasive process) including slicing and cutting, the method comprising the steps of providing a slurry (paste) of Si-particles resulting from the diamond fixed abrasive process (abstract, 0010, 0017, 0028-0030, claims 1 and 3); removing organic residuals (drying) and shaping the slurry/paste of Si-particles into a silicon raw material (abstract, 0014, 0019, 0021, 0022, 0032, 0035-0037, 0043, 0048 and claim 5); and applying a zone melting step to the dried and shaped layer of Si-particles on a station (substrate) (0021, 0043-0046, claims 9 and 10). 
Verstraeten teaches drying and shaping the silicon particle into a silicon raw material for zone melting as addressed above, but does not explicitly teach the silicon raw material being a layer and silicon particles being sub-micro particles. However Lee (entire document) teaches a method, wherein a layer of silicon powder is formed on a substrate, the powder size of the silicon powder is smaller than 10 µm, and further reducing the powder size can be carryout out in order to provide desired size (0035 and 0038). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Verstraeten per teachings of Lee in order to provide suitable raw material for making low cost and large scale silicon film with high purity (Lee 0029 and 0035-0038).
Regarding claim 20, Verstraeten/Lee teaches that the step of providing the paste of sub-micron Si-particles results from a diamond sawed slicing process (Verstraeten 0028, 0030 and claim 3).
Regarding claim 27, Verstraeten/Lee teaches the paste of silicon particles and zone melting process as addressed above, and further teaches that the silicon particles/powder is densely packed to the layer (Lee 0015, 0016 and 0035).
Regarding claim 28, Verstraeten/Lee teaches that the compacting step comprises pressing of Si-particles/powders to obtain thin layer/plates (Lee 0015, 0016 and 0035).
Regarding claim 29, Verstraeten/Lee teaches that the zone melting step is carried out under an inert atmosphere (Lee claims 8 and 13). 
Regarding claim 32, Verstraeten/Lee teaches that the particle size is smaller than 10 µm (Lee 0035); it is reasonably expected that a mean diameter of the particles is less than 10 µm, overlapping the instantly claimed less than 500nm. Overlapping ranges are prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I). Also, it still would have been reasonably expected that the Si-particles resulting from the diamond fixed abrasive process have a mean diameter less than 500 nm, because Verstraeten teaches the a diamond wire sawing process or diamond fixed abrasive process for forming silicon particles, a same/similar process for forming the silicon particles, and the same/similar process is expected to produce the same or similar results/effects.’
Regarding claim 33, Verstraeten/Lee teaches the zone melting step as addressed above, and further teaches cooling the nucleation sites from one side for forming a silicon layer/sheet (Lee 0045), meeting the claim.
Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Verstraeten/Lee as applied to claims 19/20 above, and further in view of Guido Fragiacomo (US 20110147979 A1, “Fragiacomo”).
Regarding claim 21, Verstraeten/Lee teaches recovering of a Si-kerf slurry from the diamond sawed slicing process (Verstraeten abstract, 0010, 0015-0019, 0021, 0026, 0029-0034, 0039, 0046-0049 and claims 1-5) and drying of the Si-kerf slurry in order to obtain the paste of sub-micron Si-particles (Verstraeten, abstract, 0014, 0019, 0021, 0022, 0032, 0035-0037, 0043, 0048 and claim 5), but does not explicitly teach centrifugation of the Si-kerf slurry. However Fragiacomo (entire document) teaches a silicon powder processing method, wherein silicon kerf is treated by centrifuge process (fig 1, 0091-0095, 0121, 0164, 0206, 0246, 0292 and claim 1). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Verstraeten/Lee per teachings of Fragiacomo in order to re-use the waste silicon powder (Fragiacomo 0001).
Regarding claim 24, Verstraeten/Lee teaches the step of drying as addressed above, but does not explicitly teach the drying step is carried out under an inert atmosphere. However Fragiacomo (entire document) teaches a silicon powder processing method, wherein the drying step is carried out under nitrogen environment (0099 and 0285). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Verstraeten/Lee per teachings of Fragiacomo in order to provide suitable conditions for process the waste silicon powder (Fragiacomo 0001, 0099 and 0285).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Verstraeten/ Lee/Fragiacomo as applied to claim 21 above, and further in view of Jaeger et al (EP 0199929 A2, machine translation, “Jaeger”).
Regarding claim 22, Verstraeten/Lee/Fragiacomo teaches the step of centrifugation as addressed above, but does not explicitly teach that the step of centrifugation is carried out with a solid bowl decanter centrifuge. However, Jaeger (entire document) teaches a solid bowl decanter centrifuge (title, abstract, 0001-0005, 0007, 0009, 0011-0012, 0015, 0017 and claims 1-7). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Verstraeten/ Lee/ Fragiacomo per teachings of Jaeger in order provide a suitable apparatus for processing solid (Jaeger 0007-0009). Also regarding the solid bowl decanter centrifuge limitation, it is an apparatus limitation in a process claim. Unless the apparatus limitations affect the process in a manipulative sense, they may have little weight in the process claims. In re Leeson Corp. 185 USPQ 156; In re Tarczy-Hornoch 158 USPQ 141, 150; In re Edwards 128 USPQ 387; Stalego v. Heymes 120 USPQ 473, 478 (CCPA); Ex parte Hart 117 USPQ 193; In re Freeman 44 USPQ 116 (CCPA); In re Sweeney 72 USPQ 501 (CCPA).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Verstraeten/ Lee as applied to claim 19 above, and further in view of Takahashi et al (US 20090274596 A1, “Takahashi”).
Regarding claim 23, Verstraeten/Lee teaches the paste of the Si-particles ad addressed above, but does not explicitly teach that a remaining moisture content of the paste of sub-micron Si-particles is below 50%. However Takahashi teaches a process of processing silicon particles, wherein moisture contained in the silicon particles is reduced to about 40% or less (0094). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Verstraeten/ Lee per teachings of Takahashi for the benefit of reducing time and cost required for drying the silicon particles by drying unit (Takahashi 0009, 0048, 0049 0095, 0107 and 0108).
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Verstraeten/Lee as applied to claim 19 above, and further in view of Takeshi et al (JP 2011132050 A, machine translation, “Takeshi”).
Regarding claim 25, Verstraeten/Lee teaches the drying step is carried out (apparently at a certain temperature), but does not explicitly teach that the drying step is carried out at a temperature between 350°C and 450°C. However Takeshi (entire document) teaches a method of processing silicon powder, wherein a drying step is controlled to carry out at a temperature range of about room temperature to 500°C (0050). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Verstraeten/Lee per teachings of Takeshi in order to provide suitable conditions for effectively recovering a silicon power (Takeshi abstract). Further it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 26, Verstraeten/Lee teaches the drying step, but does not explicitly teach that the drying step is preceded by a de-oxidation treatment. However Takeshi (entire document) teaches a method of processing silicon powder, wherein a drying step is performed after removing surface oxides (abstract, 0012 and 0047). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Verstraeten/Lee per teachings of Takeshi in order to provide suitable conditions for effectively recovering a silicon power (Takeshi abstract).
Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Verstraeten/Lee as applied to claim 19 above, and further in view of Hall et al (US 5336335 A, “Hall”).
Regarding claim 30, Verstraeten/Lee teaches the zone melting of the silicon powder/particle layer as addressed above, but does not explicitly teach that the zone melting step is configured to leave a sub-layer of unmolten Si-particles. However Hall teaches a method of processing silicon, wherein a silicon granular layer is partially melted on the top portion and left a bottom portion (sub-layer) un-melted (col 5 lines 49-60, col 6 lines 28 to 39 and claims 1, 20 and 28). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Verstraeten/Lee per teachings of Hall in order to provide a process for forming a sheet having low stress at a low-cost (Hall col 2 line 22-35).
Regarding claim 31, Verstraeten/Lee/Hall teaches that the crystalized size of the partially meted portion is greater than 80 microns in an upward direction (height/depth) (Hall claims 1, 20 and 28), e.g., a melting depth during the zone melting step is configured to be greater than 80 microns, overlapping the instantly claimed 1 mm. Overlapping ranges are prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I).
Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Verstraeten/Lee as applied to claim 19 above, and further in view of Arvidson et al (US 20030159647 A1, “Arvidson”).
Regarding claim 34, Verstraeten/Lee teaches the zone melting and forming a silicon layer/sheet, but does not explicitly teach that the sheet is recovered and broken down into silicon chips. However Arvidson teaches a method of producing chips, wherein a silicon material is crushed into chips for providing raw material for growing silicon crystal (0011-0015, 0028, 0073 and 0082-0084). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Verstraeten/Lee per teachings of Arvidson in order to provide chips raw material for growing silicon crystal (Arvidson 0002 and 0015)
Regarding claim 35, Verstraeten/Lee teaches that the silicon pieces can be processed to remove contaminants by chemicals (Arvidson 0125), meeting the claim.
Response to Arguments
Applicant's arguments filed 04/29/2022 have been fully considered but they are not persuasive.
Applicant’s arguments that the combination of the cited references does not teach each and every feature claimed, because the secondary reference to “Lee does not provide any teaching or suggestion of sub-micron Si powder particle sizes… Lee only describes particle sizes that are 1 µm and larger—nothing in Lee could reasonably be interpreted to constitute sub-micron Si powder particle sizes“ have been considered, but not found persuasive. Lee explicitly teach the Si powder size is smaller than 10 µm (apparently comprising sub-micro) and the powder size can be further reduced (0035 and 0038). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Verstraeten per teachings of Lee in order to provide suitable raw material for making low cost and large scale silicon film with high purity (Lee 0029 and 0035-0038). It should be noted that the rejection is over prior arts’ broad disclosure instead of preferred embodiments. See MPEP 2123. In the instant, the combination of Verstraeten/ Lee teaches the powder comprising sub-micro Si powder as addressed above. In response to other teaching in Lee, it should be noted that the primary reference to Verstraen already teaches all of the instanlty claimed steps; the seocndary reference to Lee is recited merely for providing evidence that the instanlty claimed size of silicon powder is known for forming a layer and crystallizing the layer; it is also noted that the transitional term “comprising” is used in the instant claim. Therefore any additional steps/ features/elements/ structures can be included in the process described by Lee. The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (see MPEP 2111.03). 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, it is examiner’s position that a prima facie case of obviousness is well-established per teachings/combination of the instantly cited references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUA QI/Primary Examiner, Art Unit 1714